Citation Nr: 1640034	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a February 2013 videoconference hearing, and a copy of the transcript is associated with the electronic record.

In October 2014, the Board remanded the claim for further development.

Since the Board remanded the claim, the RO adjudicated the issues of entitlement to a total rating based on individual unemployability (TDIU) and entitlement to an increased rating for the service-connected psychiatric disorder in a February 2016 rating decision and the RO recently issued a statement of the case in June 2016 on these two issues.  A March 2016 hearing transcript reflects that the TDIU claim is predicated on the service-connected psychiatric disorder as opposed to the service-connected bilateral hearing loss.  March 2016 hearing transcript, pages 18-19.  Therefore, the issue of entitlement to TDIU is not part of the issue of an increased rating for bilateral hearing loss pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Subsequent to a September 2015 supplemental statement of the case, the RO obtained additional records from the Social Security Administration as well as additional VA treatment records.  The records from the Social Security Administration are duplicates of evidence considered in the September 2015 supplemental statement of the case.  The additional VA treatment records do not pertain to treatment or evaluation of hearing loss.  Therefore, a waiver of initial consideration of this evidence by the agency of original jurisdiction is unnecessary.  38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The weight of evidence shows that since May 19, 2010, the bilateral hearing loss has been manifested by at worst level VI hearing loss in the left ear and level V hearing in the right ear.


CONCLUSION OF LAW

Since May 19, 2010, the service-connected bilateral hearing loss has not met the criteria for an initial rating in excess of 20 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

VA's duty to notify was satisfied by letters on July 30, 2010, and April 8, 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records as well as VA treatment records, to include VA treatment records obtained pursuant to the remand.  The RO obtained Social Security Administration records pursuant to the remand.  The Veteran underwent three VA examinations, to include one pursuant to the remand.  The Board notes that the VA examination reports provide sufficient findings so as to allow the Board to evaluate the nature and severity of the Veteran's bilateral hearing loss.  Therefore, the Board finds that these VA examination reports are adequate on which to base a decision.

Therefore, VA complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85 (2015).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a) (2015).

Analysis

In the December 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 20 percent disability rating effective May 19, 2010. 

Schedular rating

As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

A September 2010 VA audiology examination report reveals the following puretone threshold based on air-conduction study results:






HERTZ



1000
2000
3000
4000
Average
LEFT
40
70
65
70
61
RIGHT
45
65
75
75
65

Puretone threshold averages were 61 decibels in the left ear and 65 decibels in the right ear.  Speech discrimination scores at that time were 68 percent in the left ear and 72 percent in the right ear.  

This examination report results based on air-conduction study yielded a numerical designation of V in both ears (58 to 65 percent average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination).  The air-conduction study results reflected that the Veteran did not an exceptional pattern of hearing impairment in either ear because not all of the specified puretone thresholds were 55 decibels or higher in either ear and because the puretone threshold in both ears at 1000 Hertz was well below 30 decibels.  Entering the category designations of V in the left ear and of V in the right ear into Table VII, a disability percentage evaluation of 20 percent is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

The September 2010 VA audiology examination report also reflects the following puretone threshold based on bone-conduction study results:




HERTZ



1000
2000
3000
4000
Average
LEFT
40
65
70+
70+

RIGHT
40
65
70+
70+


The examiner noted that an air-conduction study is better than a bone-conduction study.  Moreover, the puretone threshold averages cannot be determined because the puretone thresholds at 3000 and 4000 Hertz bilaterally were 70+ instead of 70.  

Even if the puretone thresholds at 3000 and 4000 Hertz bilaterally were simply 70 Hertz for the purpose determining the puretone threshold averages, puretone threshold averages were 61 decibels bilaterally.  This examination report results based on bone-conduction study yielded a numerical designation of V in both ears (58 to 65 percent average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination).  The bone-conduction study results reflected that the Veteran did not an exceptional pattern of hearing impairment in either ear because not all of the specified puretone thresholds were 55 decibels or higher in either ear and because the puretone threshold in both ears at 1000 Hertz was well below 30 decibels.  Entering the category designations of V in the left ear and of V in the right ear into Table VII, a disability percentage evaluation of 20 percent again is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment based on bone-conduction study results.

A June 2012 VA audiology examination report reveals the following based on air-conduction study results:




HERTZ



1000
2000
3000
4000
Average
LEFT
50
70
70
70
65
RIGHT
45
70
70
75
65

Puretone threshold averages were 65 decibels in both ears.  Speech discrimination scores at that time were 64 percent in the left ear and 76 percent in the right ear.  

This examination report yielded a numerical designation of VI in the left ear (58 to 65 average puretone decibel hearing loss, with between 60 and 66 percent speech discrimination) and a numerical designation of IV in the right ear (58 to 65 average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination).  The report also reflects that the Veteran did not an exceptional pattern of hearing impairment in either ear because not all of the specified puretone thresholds were 55 decibels or higher in either ear and because the puretone threshold in both ears at 1000 Hertz was well above 30 decibels.   Entering the category designations of VI in the left ear and of IV in the right ear into Table VII, a disability percentage evaluation of 20 percent is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.
While the September 2010 VA examiner noted that an air-conduction study is better than a bone-conduction study, the Board will consider the bone-conduction study results from the June 2012 VA examination.  The June 2012 VA audiology examination report reveals the following based on bone-conduction study results:




HERTZ



1000
2000
3000
4000
Average
LEFT
30
70
65
60
56
RIGHT
30
70
65
60
56

Puretone threshold averages were 56 decibels in both ears.  Speech discrimination scores at that time were 64 percent in the left ear and 76 percent in the right ear.  

This examination report yielded a numerical designation of VI in the left ear (50 to 57 average puretone decibel hearing loss, with between 60 and 66 percent speech discrimination) and a numerical designation of IV in the right ear (50 to 57 average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination).  The report reflects that the Veteran did have an exceptional pattern of hearing impairment in both ears because the puretone thresholds in both ears at 1000 Hertz were 30 decibels and at 2000 Hertz was 70 decibels.  That said, based on exceptional hearing, the examination report yielded a numerical designation of IV (56 to 62 average puretone decibel hearing loss) in each ear using Table VIA. Entering the category designations of VI in the left ear and of IV in the right ear into Table VII, a disability percentage evaluation of 20 percent is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

A June 2015 VA audiology examination report reveals the following based on air-conduction study:




HERTZ



1000
2000
3000
4000
Average
LEFT
55
70
65
70
65
RIGHT
50
65
70
80
66

Puretone threshold averages were 65 decibels in the left ear and 66 decibels in the right ear.  Speech discrimination scores at that time were 68 percent in the left ear and 80 percent in the right ear.  

This examination report yielded a numerical designation of V in the left ear (58 to 65 average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination) and a numerical designation of IV in the right ear (58 to 65 average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination).  The report reflects that the Veteran did not an exceptional pattern of hearing impairment in right ear because not all of the specified puretone thresholds were 55 decibels or higher in right ear and because the puretone threshold in the right ear at 1000 Hertz was well above 30 decibels.   The Veteran did, however, have an exceptional pattern of hearing impairment in the left ear because all specified puretone thresholds were 55 decibels or higher.  That said, based on exceptional hearing, the examination report still yielded a numerical designation of V (63 to 68 average puretone decibel hearing loss) using Table VIA.  Entering the category designations of V in the left ear and of IV in the right ear into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

A June 2015 VA audiology examination report reveals the following based on bone-conduction study:




HERTZ



1000
2000
3000
4000
Average
LEFT
50
65
65
70
63
RIGHT
50
65
65
70
63

Puretone threshold averages were 63 decibels in both ears.  Speech discrimination scores at that time were 68 percent in the left ear and 80 percent in the right ear.  

This examination report yielded a numerical designation of V in the left ear (58 to 65 average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination) and a numerical designation of IV in the right ear (58 to 65 average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination).  The report reflects that the Veteran did not an exceptional pattern of hearing impairment in either ear because not all of the specified puretone thresholds were 55 decibels or higher and because the puretone thresholds in both ears at 1000 Hertz were well above 30 decibels.  Entering the category designations of V in the left ear and of IV in the right ear into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

The Veteran's worst hearing in the left ear was level VI at the June 2012 VA examination and his worst hearing in the right ear was level V at the September 2010 and June 2015 VA examinations.  Nonetheless, using those two worst-case category designations would not yield a different percentage.  Entering the category designations of VI in the left ear and of V in the right ear into Table VII, a disability percentage evaluation of 20 percent is still for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

Extra-schedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

Turning to the Board's analysis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ear hearing loss are inadequate.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - elevated puretone thresholds at all relevant frequencies and some speech recognition impairment - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon loss of hearing at certain puretone thresholds and speech impairment, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2015). 

The Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (the Court) noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. at 455. 

Turning to the Veteran's functional impairment, the September 2010 VA examiner noted that the effect on the Veteran's usual occupation is to need to ask people to repeat things constantly, which was irritating to others and himself.  The June 2012 VA examiner noted that the Veteran reported his functional impairment as being unable to hear well in ordinary conversations.  At the February 2013 Board hearing, the Veteran testified that it would be difficult to hear in crowds.  February 2013 hearing transcript, page 8.  At the June 2015 VA examination, the Veteran reported that his functional impairment is difficulty understanding speech in all situations.  
. 
The Board has considered these functional effects, but this evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate because there is no evidence that these functional effects would not be consistent with elevated puretone thresholds at various hertz and some speech recognition impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend speech under various conditions is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the claimant's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that an extra-schedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.

Conclusion

In denying the Veteran's claim for an initial increased rating for bilateral hearing loss, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, as noted in the introduction, the Veteran's TDIU claim is predicated on employment impairment due to the service-connected psychiatric disorder and not the bilateral hearing loss.  Accordingly, the Board concludes that the issue of TDIU has not been raised in conjunction with the claim for an initial increased rating for bilateral hearing loss.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that an initial rating in excess of 20 percent for bilateral hearing loss is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.



ORDER

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


